                 Case 2:19-cv-02235-KHV-ADM Document 13 Filed 01/21/20 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                              DISTRICT OF KANSAS



Sara M. James Saunders

                              PlaintifT($),           CIVIL ACTION
                                                                            19-CV-02235-KHV
                                                      CASE NO.
V.


The Willow Domestic Violence Center, Inc.
                              Defendant(s).




                                      ADR REPORT


TYPE OF ADR:                  Mediation        [3     Other:.

Name of Mediator or other Neutral: Larry Rute

ADR Session Held (date): December 19, 2019
Additional Session(s) Held, if any(date):


    Results of Referral to ADR:

I I Case settled before ADR               El Case did not settle
I     I Case settled at ADR session       El Case settled in part

    Mediation Fees(answer only if private mediator used):
    Did neutral serve pro bono? Yes □ or No 0.

    Did neutral serve for a reduced fee? Yes □ or No □.

    Status of litigation when ADR occurred-olease check one:
    TRO n               pre-discovery D           partial discovery 0          discovery complete □
    pending dispositive motion D       After dispositive motion ruling 13      other □



    Length of ADR session: Approximately 6 hours


          2/14
Case 2:19-cv-02235-KHV-ADM Document 13 Filed 01/21/20 Page 2 of 2
